Luke, J.
Cain Cooper was convicted of the offense of larceny *121from the house. The jury were authorized to believe that Cooper went into the back end of a drug-store, where he could not be seen by those in charge of the store, who were at the time in the front part of the store heard the lock of the iron safe in the back store, his presence being unknown, one of those who were in the front part of the store heard the lock of the iron safe in the back of the store click, and went back into the rear of the store and found Cooper there. Cooper, being the ice-delivery man, inquired as to the ice needs of the drug-store and filled the ice order. Upon his leaving the store the safe was opened (money having' been missed at other times), and it was found upon investigation that $44, which had been placed in the safe but a short time before, was missing. Cooper was arrested and $56 was found in his pocket, and of this amount there were bills identical in denomination with those alleged and proven to have been stolen from the drug-store. While the evidence is circumstantial, the trial judge having approved the verdict, this court can not say there was no evidence upon which to base the verdict.

Judgment affirmed.

Broyles, C. J., concurs. Bloodiuorth, J., absent on account of illness.